ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
AeroVironment, Inc.                                  )   ASBCA Nos. 59693, 59694
                                                     )
Under Contract No. W58RGZ-05-C-0338 et al.           )

APPEARANCES FOR THE APPELLANT:                           James J. Gallagher, Esq.
                                                         Mary E. Buxton, Esq.
                                                          Pillsbury Winthrop Shaw Pittman LLP
                                                          Los Angeles, CA

APPEARANCES FOR TIIE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Srikanti Schaffner, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                ORDER OF DISMISSAL

       These appeals have been settled. Accordingly, they are hereby dismissed with
prejudice.

       Dated: 21 January 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59693, 59694, Appeals of
AeroVironment, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals